Title: To Benjamin Franklin from Richard Peters, 4 November 1778
From: Peters, Richard
To: Franklin, Benjamin


Dear Sir
Philada. Nov. 4th. 1778
I take the Liberty of addressing this Letter to you by Col Duplessis who goes to France to fulfill the Duties of his Station there. This Gentleman I can assure you has distinguished himself remarkably in our Service having been in frequent Action & always supported the Character of a brave & gallant Officer. He possesses the good Opinion of the Commander in Chief & this I think is the best Criterion of his Merit. We have been too lavish of our Promotions & lest they should be no Mark of Honour or Distinction we are beginning tho’ late to be more frugal of our Ranks. This I mention on this Occasion as many Persons (Foreigners) have higher Ranks than Mr Duplessis who have not seen half the Service He desired I would certify my Knowledge of him to you I hope you will not deem it troublesome.
I have troubled you repeatedly on the Subject of enquiring for my Father who was at Nottingham in England, remitting him some Supply of Cash & endeavoring to prevail on him to come over here or put him self in a Situation where I could afford him Support. I have received no Answer to any of my Letters & wait with some Anxiety for your Favour in this Respect.
I am with every Sentiment of Esteem & Respect Your very obedt Servt
Richard Peters

Mr Bache & Family are well. The little Girl has been inoculated & is doing exceedingly well.
Honble Dr B Franklin
 
Addressed: Honble / Dr Benjamin Franklin / Minister Plenipotentiary / of the United States of N. America / Passi near / Paris / Richard Peters
Endorsed: M. Richd Peters abt M. du Plessis
Notation: Nov. 4. 1778.
